11/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0623


                                          OP 22-0623

                                             ►
 STATE OF MONTANA,

              Petitioner,
                                                NOV 0 3 2022
                                           Bowen Greenwood
                                                                                             /7,1Grat
                                         Clerk of Supreme Court
                                            State of Montana
       v.
                                                                            ORDER
 MONTANA FOURTH JUDICIAL DISTRICT
 COURT, MISSOULA COUNTY, HON. JASON
 MARKS, Presiding,

              Respondent.


       Petitioner State of Montana seeks a writ of supervisory control directing the Fourth
Judicial District Court, Missoula County, to vacate its August 8, 2022 Order Dismissing
DUI 4th Offense (Count 2) and reinstitute that charge in its Cause No. DC-2021-568. In
that Order, the District Court dismissed a felony charge of Driving Under the Influence-
4th Offense against Defendant Tamara Lynn Brooks because the court determined that
Brooks had two previous DUI convictions and the State improperly counted a pending DUI
charge as her "third offense" in order to charge her with a fourth offense here. The court
ruled that "the State's ability to stack is statutorily limited to final convictions that exist on
the date of the offense charged." The State alleges the District Court erred as a matter of
law and that supervisory control is therefore necessary in this case.
       Having     reviewed    the    Petition     and   the    challenged    Order,   this    Court
deems it appropriate to obtain a summary response.               Therefore, in accordance with
M. R. App. P. 14(7),
       IT IS ORDERED that the Fourth Judicial District Court, the State of Montana, and
Defendant Tamara Lynn Brooks are each granted 30 days from the date of this Order if
they wish to prepare, file, and serve a response to the petition for writ of supervisory
control.
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record in the Fourth Judicial District Court, Missoula County, Cause No. DC-2021-568,
and the Honorable Jason Marks, presiding.
      DATED this 3rd day of November, 2022.
                                                For the Court,

                                                                 Al
                                                By
                                                                 Justice




                                            2